DETAILED ACTION
This Office Action is responsive to the Amendment filed 2 February 2022.  

Claims 1-34 are now pending.  The Examiner acknowledges the amendments to claims 

1, 9, 13, 14, 31, 32 and 34.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 16-18, 24, 25 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burnett et al. (U.S. Pub. No. 2003/0158583).  Regarding claim 1, Burnett et al. (hereinafter Burnett) discloses a pulsed electromagnetic field device ([0044], [0045] and [0055]) comprising: an article of clothing (Figs. 2-8 and [0063]); a controller 20 configured to attach to the article of clothing ([0045] and Figs. 1 and 2); and a plurality of planar microcoil arrays 32 (Figs. 2 and 9), wherein each of the plurality of planar microcoil arrays 32 comprises two or more planar microcoils embedded in a flexible substrate (“three or more arrays of coils”; Figs. 2 and 9 and [0045], [0062], [0063] and [0069]), wherein each of the two or more planar microcoils 32 is defined by a conductive pathway (each coil is wrapped multiple times which defines a conductive pathway [0060]) embedded within the flexible substrate (entire array of coils is enveloped [0062]), wherein the conductive pathway defining a first of the two or more planar microcoils is spaced apart from the conductive pathway defining a second of the two or more planar microcoils (while Burnett discloses adjacent coils may overlap 5% [0061], for example, the microcoils would still be nonetheless “spaced apart” as a portion of each “overlapping” does not preclude the microcoils from being spaced apart; the coils 32 of Fig. 2 are “spaced apart” along the length of the wrap); wherein each of the plurality of planar microcoil arrays 32 is integrated into the article of clothing ([0045], [0063] and [0069]); and wherein each of the plurality of planar microcoil arrays 32 is in electrical communication with the controller 20 (Fig. 2 and [0045]).  It is also noted that a first of the planar microcoils and a second of the planar microcoils could be located at opposite ends of the wrap of Fig. 2 and thus their conductive pathways would be “spaced apart” and wouldn’t overlap at all.  
Regarding claim 2, the device further comprises a docking station 38, wherein the docking station is configured to releasably receive the controller as plug 38 is inserted into the logic controller [0063], which would constitute “receiving” the controller by insertion of its prongs.  Regarding claim 4, the article of clothing comprises two or more layers of material and wherein the plurality of planar microcoil arrays is positioned between the two or more layers of material (Fig. 9 and [0062]).  Regarding claim 5, the article of clothing is at least one of a sock, a shoe, a shirt, a pant, a glove, a mask, a neck covering, a head covering, a headband, a sleeve, or a brace configured to fit over an elbow, an ankle, or a knee (Figs. 2-8 and [0063]).  Regarding claim 16, each of the two or more planar microcoils is at least one of a spiral circular planar microcoil, a rectangular circular planar microcoil, a non-spiral circular planar microcoil, or a non-spiral rectangular planar microcoil ([0060] and Figs. 2 and 9). Regarding claim 17, each of the plurality of planar microcoil arrays is physically separate and wherein a first subset of the plurality of planar microcoil arrays has a different surface area than a second subset of the plurality of planar microcoil arrays.  In Fig. 3, each of the sets on each leg are separate, and the posterior side also has the same [0069], thus a first subset of the arrays has a surface area on the anterior side and a second subset has a surface area on the posterior side of the body wrap (Fig. 3).  Regarding claim 18, each of the plurality of planar microcoil arrays is physically separate and has a same surface area (Fig. 2 and [0045]).  Regarding claim 24, the controller is configured to cause an electrical current to be concurrently transmitted to all of the plurality of planar microcoil arrays (simultaneously [0045]).  Regarding claim 25, the controller is configured to cause an electrical current to be transmitted to all of the plurality of planar microcoil arrays at different times (sequentially [0045]).  Regarding claim 30, Burnett discloses a plurality of traces integrated into the article of clothing and extending from each of the plurality of planar microcoil arrays to the controller [0063]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (U.S. Pub. No. 2003/0158583).  Regarding claim 3, Burnett discloses the invention as claimed, see rejection supra; however Burnett fails to disclose explicitly that that the docking station comprises a first mechanical connector and a first electrical interface, wherein the controller comprises a second mechanical connector and a second electrical interface, and wherein, upon the first mechanical connector and the second mechanical connector latching, the first electrical interface is automatically placed in electrical communication with the second electrical interface. However, Burnett makes such obvious as Burnett discloses that the docking station is a plug 38 [0063], and a plug comprises a first mechanical connector (prong) and a first electrical interface (body of plug), wherein the controller comprises a second mechanical connector (receptacle to receive prong) and a second electrical interface (space in between prong receptacles), and wherein, upon the first mechanical connector (prong) and the second mechanical connector (receptacle) latching, the first electrical interface is automatically placed in electrical communication with the second electrical interface (both would abut each other once plug placed into receptacle of controller).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first mechanical connector and a first electrical interface, wherein the controller comprises a second mechanical connector and a second electrical interface as Burnett discloses insertion of a plug (docking station) into the controller [0063] in order to permit energization of the coils of the article of clothing ([0063] and [0045]).  
Regarding claim 31, Burnett discloses a method of treating a condition, comprising: forming an article of clothing adapted to be attached to a portion of a patient's body (Figs. 2-8 and [0063]), wherein the article of clothing comprises a plurality of planar microcoil arrays 32 (Figs. 2 and 9), wherein each of the plurality of planar microcoil arrays 32 comprises two or more planar microcoils embedded in a flexible substrate (“three or more arrays of coils”; Figs. 2 and 9 and [0045], [0063] and [0069]), wherein each of the two or more planar microcoils 32 is defined by a conductive pathway (each coil is wrapped multiple times which defines a conductive pathway [0060]) embedded within the flexible substrate (entire array of coils is enveloped [0062]), wherein the conductive pathway defining a first of the two or more planar microcoils is spaced apart from the conductive pathway defining a second of the two or more planar microcoils (while Burnett discloses adjacent coils may overlap 5% [0061], for example, the microcoils would still be nonetheless “spaced apart” as a portion of each “overlapping” does not preclude the microcoils from being spaced apart; the coils 32 of Fig. 2 are “spaced apart” along the length of the wrap); wherein each of the plurality of planar microcoil arrays 32 is integrated into the article of clothing ([0045], [0063] and [0069]); and wherein each of the plurality of planar microcoil arrays is in electrical communication with a connector 38 ([0063] and [0045]); attaching a controller 20 to the connector 38 [0063], wherein the controller 20 comprises a circuit and a power source [0048]; and activating the controller to cause a time varying current to be transmitted to each of the plurality of planar microcoil arrays ([0008] and [0055] and claim 7). However, Burnett fails to disclose explicitly that the connector is integrated into the article of clothing. The use of a one piece construction instead of the wired attachment disclosed in Burnett would be merely a matter of obvious engineering choice as a direct attachment is disclosed by Burnett and wiring is already required to be present in the wrap to connect the individual coil arrays ([0045], [0046] and Fig. 2).  Burnett further makes such obvious as the entire system should be lightweight and easily transportable [0046].  Regarding claim 32, the condition is at least one of an anxiety disorder, an obsessive compulsive disorder, pain, a post-traumatic stress disorder, memory degeneration, schizophrenia, Parkinson's disease, stroke rehabilitation, drug addiction, drug cravings, depression, depression-related conditions, post-partum depression, bipolar depression, auditory hallucinations, multiple sclerosis, fibromyalgia, Alzheimer's disease, spinocerebellar degeneration, epilepsy, urinary incontinence, movement disorders, chronic tinnitus, or sleep apnea (see Abstract).  Regarding claim 33, the method further comprises attaching the article of clothing such that at least one of the two or more planar microcoils in at least one of the plurality of planar microcoil arrays is positioned over an acupoint of the patient's body (with approximately 361 acupoints identified, the various wraps disclosed by Burnett are positioned over some of the known acupoints [0063]). Regarding claim 34, upon attaching the controller to the connector, the circuit automatically electrically interfaces with at least one of the plurality of planar microcoil arrays [0045].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (U.S. Pub. No. 2003/0158583) and further in view of Tran et al. (U.S. Patent No. 5,368,544).  Regarding claim 6, Burnett discloses that the controller is configured to generate a pulse train ([0010], [0016], [0051], [0055], [0073] and claim 7), however Burnett fails to disclose wherein each pulse train comprises a plurality of pulses having an amplitude in a range of 1 mA to 200 mA. Tran et al. (hereinafter Tran) discloses a method and apparatus for stimulating magnetotherapy applied to a living body (Abstract), wherein it is recognized that providing pulsed magnetic therapy to the human body is associated with considerable improvement in a range of disorders affecting the head and body of a patient (col. 1, lines 10-35 and col. 4, lines 59-64) and a current flow into the body on the order of 10 microamps to 5000 microamps produces such effect (col. 5, lines 2-13).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce pulse trains as taught by Burnett, of an amplitude in the range of 1 mA to 200 mA as suggested by Tran as Burnett recognizes that providing a pulsed magnetic field facilitates therapeutic healing to various parts of the body and Tran teaches that such a range of amperes will pass through the human body (col. 3, lines 48-53 and col. 5, lines 6-17), producing such an effect.  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (U.S. Pub. No. 2003/0158583) and further in view of Tran et al. (U.S. Patent No. 5,368,544) and Durschmidt (U.S. Pub. No. 2015/0306412).  Regarding claim 7 and 8, Burnett and Tran discloses the invention as claimed, see rejection supra; however the combination fails to disclose wherein the pulse train comprises a first pulse having a first amplitude, a second pulse having a second amplitude, and a third pulse having a third amplitude, wherein the first amplitude is less than the second amplitude and the second amplitude is less than the third amplitude. Durschmidt discloses a device for applying a square waveform ([0022] and [0023]), pulsed magnetic therapy to the body ([0013] and [0017]), wherein the amplitude of the magnetic field applied is variable to achieve three different levels of electromagnetic therapy in order to provide various comfort levels to the patient denoted by: mild, medium and strong ([0040] and [0041]), which would read on three different amplitudes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a pulse train comprising pulses with varying amplitudes as taught by Durschmidt, into a device for applying magnetic therapy to various portions of the body as suggested by Burnett and Tran (Figs. 2-8 of Burnett), as Burnett necessitates application of the magnetotherapy to various portions of the body and Durschmidt recognizes that various levels of comfort (and hence varying amplitudes) will be required by a user ([0039]-[0041] and [0015] of Durschmidt).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (U.S. Pub. No. 2003/0158583) and further in view of Tran et al. (U.S. Patent No. 5,368,544) and Hochstenbach (U.S. Pub. No. 2018/0126185).  Regarding claim 9, Burnett and Tran discloses the invention as claimed, see rejection supra; however the combination fails to disclose wherein each of the two or more planar microcoils is configured to generate a magnetic field in a range of 3 microTesla to 500 microTesla upon receiving the pulse train. Hochstenbach discloses a pulsed, magnetotherapy device for placement proximal a patient/user, wherein the pulse train has a maximum field strength of between 10 microTesla and 5 mTesla at a distance of 1 cm from the cover at a position to apply the pulsed field to the subject [0298].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a magnetic field in a range of 3 microTesla to 500 microTesla as taught by Hochstenbach, by a magnetotherapy device placed proximate a user/patient as taught by Burnett and Tran as Burnett and Tran necessitates fields useful proximate the skin of a patient (Figs. 2-8 of Burnett) and Hochstenbach discloses that a maximum field strength of between 10 microTesla and 5 mTesla at a distance of 1 cm from the cover of the device placed proximate a user/patient (Fig. 4, [0009] and [0010] of Hochstenbach). 
Claims 10, 11, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (U.S. Pub. No. 2003/0158583) and further in view of Casse et al. (U.S. Pub. No. 2017/0225004).  Regarding claim 10, Burnett discloses the invention as claimed, see rejection supra; however Burnett fails to disclose explicitly that each of the plurality of planar microcoil arrays comprises at least six planar microcoils. Casse et al. (hereinafter Casse) discloses a pulsed, electromagnetic field therapy device, wherein an array of coils is implemented in order to enable localized stimulation, deeper penetration and complex stimulation patterns to target specific areas [0024].  Casse further discloses that the coil array may be an array of 10x10 coils for achieving such an effect [0029].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least six planar coils in an array as taught by Casse, in a pulsed field therapy device as taught by Burnett as Burnett teaches that three or more arrays of four coils each may be controlled for therapy of a specific area (Fig. 2 and [0045]) and Casse discloses that an array of 10x10 coils enables localized stimulation, deeper penetration and complex stimulation patterns to target specific areas [0024].  
Regarding claims 11 and 13, Burnett discloses wherein each of the plurality of planar microcoil arrays comprises an input terminal configured to receive current from the controller (“each coil will be its own circuit”’ “conducting mesh 102…placed on both sides of the coils…controller with be disabled immediately if a short circuit occurs…if any current escapes the coil insulation…the mesh 102 will trap the current and blow an internal fuse” [0061] and [0062]), an output terminal (“each coil…may have its own internal switching mechanism to allow firing of the coil…” [0055]), and at least two traces to electrically connect each of the at least six planar microcoils to the input terminal and the output terminal (“each coil consists of insulated wire…wrapped multiple times” [0060] and [0045]), wherein the input terminal, output terminal, and at least two traces are each embedded into the flexible substrate ([0055], [0060]-[0062] and Fig. 9).   
Regarding claim 19, Burnett discloses the invention as claimed, see rejection supra; however Burnett fails to disclose wherein the controller is configured to generate a time varying current in order to create a time varying magnetic field at each of the plurality of planar microcoil arrays. Casse discloses a pulsed, electromagnetic field therapy device, wherein an array of coils is implemented in order to enable localized stimulation, deeper penetration and complex stimulation patterns to target specific areas [0024].  Casse further teaches that the controller is configured to generate a time varying current in order to create a time varying magnetic field at each of the plurality of planar microcoil arrays ([0027] and [0028]) such that the electromagnetic fields produced by the coils 110a in the array 110 undergo constructive and destructive interference that focuses and/or steers a magnetic flux density within a region of interest of a patient.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a time varying current as taught by Casse, into a controller for providing a pulsed field therapy device as taught by Burnett as Burnett teaches that three or more arrays of coils each may be controlled for therapy of a specific area (Fig. 2 and [0045]) and Casse discloses that a time varying magnetic field focuses a magnetic flux density within a region of interest ([0027] and [0028]).
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (U.S. Pub. No. 2003/0158583) and Casse et al. (U.S. Pub. No. 2017/0225004) and further in view of Durschmidt (U.S. Pub. No. 2015/0306412).  Regarding claims 20-22, Burnett and Casse discloses the invention as claimed, see rejection supra; however the combination fails to disclose wherein the time varying current is defined by square or sine waves having substantially equal or different peak amplitude values. Durschmidt discloses a device for applying a square, sinusoidal waveform or any other waveform designed to provide any frequency between 1 Hz to 11,780 KHz ([0022], [0023] and [0038]), pulsed magnetic therapy to the body ([0013] and [0017]), wherein the amplitude of the magnetic field applied can be the same or is variable based on operator setpoints [0022] and to achieve various levels of electromagnetic therapy in order to provide various comfort levels to the patient denoted by: mild, medium and strong ([0040] and [0041]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate time varying current defined by square or sine waves having substantially equal or different peak amplitude values as taught by Durschmidt, into a device for applying magnetic therapy to various portions of the body as suggested by Burnett and Casse (Figs. 2-8 of Burnett), as Burnett necessitates application of the magnetotherapy to various portions of the body and Durschmidt recognizes that various operator setpoints and levels of comfort will be required by a user ([0022] and [0039]-[0041] of Durschmidt).  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (U.S. Pub. No. 2003/0158583) and Casse et al. (U.S. Pub. No. 2017/0225004) and further in view of Boveja et al. (U.S. Pub. No. 2007/0067004).  Regarding claim 23, Burnett and Casse discloses the invention as claimed, see rejection supra; however the combination fails to disclose wherein the time varying current is defined by a train of square waves and wherein, in each train, the square waves have peak values that ramp from a low peak amplitude value to a higher peak amplitude value. Boveja et al. (hereinafter Boveja) discloses that a time varying current is defined by a train of square waves and wherein, in each train, the square waves have peak values that ramp from a low peak amplitude value to a higher peak amplitude value when the electrical stimulation is turned on, and the electrical stimulation is ramped up and ramped down, instead of abrupt delivery of electrical pulses ([0285] and [0387] and Fig. 46A).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a time varying current defined by a train of square waves wherein, in each train, the square waves have peak values that ramp from a low peak amplitude value to a higher peak amplitude value as taught Boveja, in a magnetotherapy device as suggested by Burnett and Casse as the combination recognizes the necessity of patient comfort ([0002] and [0073] of Burnett) and Boveja teaches the provision of  patient comfort ([0285], time varying current is defined by square waves having substantially different peak amplitude values).
Claims 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (U.S. Pub. No. 2003/0158583) and further in view of Casse et al. (U.S. Pub. No. 2017/0225004) and Park (U.S. Pub. No. 2016/0129273).  Regarding claims 12 and 15, Burnett and Casse discloses the invention as claimed, see rejection supra; however the combination fails to disclose wherein a first set of the at least six planar microcoils is configured to direct current clockwise and wherein a second set of the at least six planar microcoils is configured to direct current counterclockwise or wherein all of the at least six planar microcoils are configured to direct current in a same direction. Park discloses a device for providing pulsed, electromagnetic fields to a patient, wherein the current for different sets of coils flows in opposite directions to provide a focused magnetic field [0050] and wherein all of the at least six planar microcoils are configured to direct current in a same direction to provide a large, diffused magnetic field [0050]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a first set of the microcoils as taught by Burnett and Casse to have the current flow clockwise, and a second set of the microcoils to have the current flow counterclockwise, or configure all of the at least six planar microcoils to direct current in a same direction as Burnett and Casse disclose focused magnetotherapy of specific areas of the body (Figs. 2-8 of Burnett) and Park recognizes that current flow in opposite directions enables a focused magnetic field and that current flow in the same direction enables a larger, diffused magnet field [0050].  Regarding claim 14, a number of coils in the first set of the at least six planar microcoils is equal to a number of coils in the second set of the at least six planar microcoils ([0029] of Casse; “the first set of the at least six planar microcoils” may be the first column/row of 10 of the 10x10 array and “the second set of the at least six planar microcoils” may be the second column/row of 10 of the 10x10 array). 
Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (U.S. Pub. No. 2003/0158583) in view of Serrano Carmona (U.S. Pub. No. 2018/0043172).  Regarding claim 26, Burnett discloses the invention as claimed, see rejection supra; however Burnett fails to disclose that the device further comprises a set of programmatic instructions stored on a separate computing device [0056], wherein, when executed by the separate computing device, the programmatic instructions generate a display for prompting a user to input a pain level and a locus of pain. However Serrano Carmona discloses a system including a user interface for receiving indication of effective therapies during neurostimlation (see Abstract), wherein programmatic instructions generate a display for prompting a user to input a pain level and a locus of pain [0025], wherein subsequent therapy efficacy indication received from the human subject indicates at least one of: a subsequent perceived stimulation intensity, a subsequent perceived pain level, and a subsequent perceived location characteristic of the neurostimutation treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate programmatic instructions to generate a display for prompting a user to input a pain level and a locus of pain as taught by Serrano Carmona, into a magnetotherapy device as suggested Burnett, as Burnett recognizes the necessity of monitoring patient satisfaction and reporting of relief of symptoms [0073] and the system of Serrano Carmona enables a user to improve settings ([0065] - a user-preferred improvement to the type or intensity of stimulation).
Regarding claim 27, Burnett discloses the invention as claimed, see rejection supra; however Burnett fails to disclose, wherein, when executed by the separate computing device, the programmatic instructions determine which of the plurality of planar microcoil arrays should receive an electrical current based on at least one of the pain level or the locus of pain. Serrano Carmona teaches wherein, when executed by the separate computing device, the programmatic instructions determine which stimulator should receive an electrical current based on at least one of the pain level or the locus of pain ([0065] and [0066]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate programmatic instructions which determine which stimulator should receive an electrical current based on at least one of the pain level or the locus of pain as taught by Serrano Carmona, in the device of Burnett, into a magnetotherapy device as suggested Burnett, as Burnett recognizes the necessity of monitoring patient satisfaction and reporting of relief of symptoms [0073] and the instructions of Serrano Carmona would have determined which of the plurality of planar microcoil arrays should receive current, as Serrano Carmona discloses allowing a user to improve settings ([0065] - a user-preferred improvement to the type or intensity of stimulation).  Regarding claim 28, Serrano Carmona further discloses transmitting the data indicative of which microcoil array to the controller 650 ([0065], [0066] and [0074]). Regarding claim 29, Serrano Carmona further discloses wherein the controller generates an electrical current based on the data and in a predefined pattern based on at least one of the pain level or the locus of pain ([0065], [0066] and [0074]; controller 650 can implement programs and setting to implement a specific neurostimulation pattern using a program or setting in storage [0074]). 

Response to Arguments
Applicant’s arguments filed 2 February 2022 with respect to the rejection of claims 13 and 14 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 13 and 14 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments filed 2 February 2022 with respect to the rejection of claims 1, 2, 4, 5, 16-18, 24, 25 and 30 under 35 U.S.C. 102(a)(1) citing Burnett (‘583) have been fully considered and are not persuasive.  Applicant contends that Burnett does not teach coils embedded in the same flexible substrate which is then integrated in a body wrap, nor can it as it would be difficult to manufacture overlapping coils that are electrically isolated from each other and still be defined by conductive pathways embedded into the same flexible substrate.  However, this argument is not persuasive.  Burnett specifically teaches that the entire array of coils is envoleped in a non-conductive material (such as rubber) over which is a thin layer of mesh and then the last layer of conductive material (such as rubber) ([0062] and Fig. 9).  And since the condutive pathway is part of the coil (as noted in the rejection above), the conductive pathway of each coil is likewise embedded into the same flexible substrate.  Applicant’s argument that “it would be difficult to manufacture overlapping coils that are electrically isolated from each other and still be defined by conductive pathways embedded into the same flexible substrate” does not clearly point out the patentable novelty which Applicant thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant further contends that the conductive pathways of the two or more planar microcoils of Burnett are overlapping and therefore not spaced apart as required by the claims.  However, this argument is not persuasive.  The conductive pathways are defined by the coil wrappings, and while Burnett discloses adjacent coils may overlap 5% [0061], for example, the microcoils would still be nonetheless “spaced apart” as a portion of each “overlapping” does not preclude the microcoils from being spaced apart; the coils 32 of Fig. 2 are “spaced apart” along the length of the wrap. It is also noted that a first of the planar microcoils and a second of the planar microcoils could be located at opposite ends of the wrap of Fig. 2 and thus their conductive pathways would be “spaced apart” and wouldn’t overlap at all.  In view fo the foregoing, the rejection of claims 1, 2, 4, 5, 16-18, 24, 25 and 30 under 35 U.S.C. 102(a)(1) citing Burnett (‘583) has been maintained.

Applicant does not specifically address the rejections under 35 U.S.C. 103 and thus those will be construed as contingent upon the rejection of claims 1, 2, 4, 5, 16-18, 24, 25 and 30 under 35 U.S.C. 102(a)(1) citing Burnett (‘583) which is maintained for the reasons noted above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791